DETAILED ACTION
Status of the Application
1.	Applicant’s Preliminary Amendment filed September 29, 2020 is received and entered.
2.	Claims 4, 13, 16 – 17, and 21 are amended.  Claim 20 is cancelled.  Claims 1 – 19 and 21 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 3 and 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (U.S. Pub. 2016/0147333) in view of Furst et al. (U.S. Pub. 2011/0096945) in view of Draxelmayr (U.S. Pub. 2012/0062204).
Regarding claim 1, Levesque teaches: an input apparatus, applied to an electronic device (FIG. 1; paragraph [0024]; computing device 101), comprising:
at least one sensor, configured to detect an inputting operation, and output a first signal based on the inputting operation (FIG. 1; paragraph [0033]; deformation sensor 134 may be a pressure sensor, strain gauge, force sensor, etc., that generates a voltage [first signal] in response to a user-applied deformation [bending, stretching, squeezing, etc.]);
at least one amplifying circuit (paragraph [0048]; hardware may be included to monitor the deformation sensor 134.  This hardware may include at least one amplifier); and
an analog-digital converter (ADC) (paragraph [0048]; hardware may be included to monitor the deformation sensor 134.  This hardware may include at least one analog to digital converter [ADC]).
Levesque fails to explicitly disclose: the at least one amplifying circuit, configured to amplify a difference between the first signal and a referential signal to output a second signal; and the ADC configured to convert a signal into a digital signal characterizing a state of the inputting operation.
However, the mere disclosure of hardware including an amplifier and ADC for monitoring deformation sensor 134 teaches the above recitations to a person of ordinary skill in the art.  The basic functionality of an amplifier is amplifying a difference between two signals.  With regard to the deformation sensor 134, this difference would implicitly be between the generated voltage [first signal] by deformation sensor 134 and some other signal [reference].
Additionally, by including an ADC in the hardware for monitoring deformation sensor 134, the ADC would, by definition, convert an analog signal into a digital signal.  This digital signal would implicitly characterize a state of a deformation input [inputting operation] which would be received and interpreted by processor 102 for further operations.
Levesque fails to explicitly disclose: wherein each of the at least one amplifying circuit comprises a plurality of stages, each of the plurality stages comprises an amplifier, and a high-pass filter is connected between last two stages of the plurality of stages; and wherein the ADC converts the second signal into a digital signal.
However, in a related field of endeavor, Furst discloses an electronic device that detects a signal that is then fed through an amplifier and ADC and output to a processor (FIG. 2; paragraphs [0053], [0058]).  Specifically, these fields are related as Furst deals with hardware for input signal processing, as disclosed by Levesque.
With regard to claim 1, Furst teaches: wherein each of the at least one amplifying circuit comprises a plurality of stages, each of the plurality stages comprises an amplifier, and a high-pass filter is connected between last two stages of the plurality of stages (FIG. 2; paragraph [0058]; a high-pass filter 109 is disposed between a pre-amplifier and another non-illustrated amplifier.  These components together constitute the “at least one amplifying circuit”); and
wherein the ADC converts the second signal into a digital signal (FIG. 2; paragraph [0058]; A/D convertor 112 converts the output from the another non-illustrated amplifier [second signal] into a digital signal that is then transmitted to digital signal processor 114).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Levesque and Furst to yield predictable results.  Specifically, the teachings of an electronic device having a deformation sensor that detects a user’s deformation input and that transmits signals to hardware including an amplifier and an ADC and then to a processor for interpreting the user’s deformation input, as taught by Levesque, are known.  Additionally, the teachings of an electronic device that transmit input signals through an amplification circuit that includes a first amplifier, a high-pass filter, and a second amplifier that outputs the amplified signal to an ADC which outputs a digital signal to a digital signal processor, as taught by Furst, are known as well.  The combination of the known teachings of Levesque and Furst would yield the predictable results of an electronic device having a deformation sensor that detects a user’s deformation input, transmits a deformation signal to hardware including an amplifier circuit, which includes a first amplifier, a high-pass filter, and a second amplifier, that outputs an amplified signal to an ADC which then outputs a digital signal to a processor for interpreting the user’s deformation input.  In other words, it would have been obvious to include the specific arrangement of hardware components for amplifying, filtering, converting a sensed analog signal to a digital signal for processing, as disclosed by Furst, in place of the generic hardware components disclosed by Levesque.  Such a modification of Levesque merely fills in the gaps of the disclosure thereof with a known analog signal amplification and digital conversion configuration in place of the generic hardware listed therein.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Levesque and Furst to yield the aforementioned predictable results.
Neither Levesque nor Furst explicitly disclose: wherein the ADC comprises at least one comparator.
However, Draxelmayr teaches: wherein the ADC comprises at least one comparator (FIG. 2A; paragraphs [0022], [0023]; ADC 204a includes a comparator 208 that compares a received analog voltage VFB with a reference voltage VREF to digitally indicate whether the received voltage VFB is greater than the reference voltage VREF).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Levesque, Furst, and Draxelmayr to yield predictable results.  Specifically, the teachings of an electronic device having a deformation sensor that detects a user’s deformation input, transmits a deformation signal to hardware including an amplifier circuit, which includes a first amplifier, a high-pass filter, and a second amplifier, that outputs an amplified signal to an ADC which then outputs a digital signal to a processor for interpreting the user’s deformation input, as taught by the combination of Levesque and Furst, are known.  Additionally, the teachings of an ADC that includes a comparator to digitally indicate whether a received voltage is greater than a reference voltage, as taught by Draxelmayr, are know as well.  The combination of the known teachings of Levesque, Furst, and Draxelmayr would yield the predictable results of an electronic device having a deformation sensor that detects a user’s deformation input, transmits a deformation signal to hardware including an amplifier circuit, which includes a first amplifier, a high-pass filter, and a second amplifier, that outputs an amplified signal to an ADC, which includes a comparator to digitally indicate whether a received voltage is greater than a reference voltage, which then outputs a digital signal to a processor for interpreting the user’s deformation input.  In other words, it would have been obvious to include the specific ADC configuration having a comparator, as disclosed by Draxelmayr, in place of the generic ADC of the combination of Levesque and Furst.  Such a modification of the combination of Levesque and Furst merely fills in the gaps of the disclosure thereof relative to the generic ADC with a known ADC configuration disclosed by Draxelmayr.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Levesque, Furst, and Draxelmayr to yield the aforementioned predictable results.
Regarding claim 2, Levesque teaches: wherein the inputting operation comprises deformation of a part of a housing of the electronic device (paragraph [0033]; deformation sensor 134 detects a user’s input of bending, stretching, squeezing, etc., a portion of computing device 101).
While Levesque does not explicitly disclose that the deformation is applied to a part of a housing of the device, it is implicit and/or obvious that the deformation sensor 134 of Levesque could be used to specifically detect deformations on a housing.  All that is required is applying the explicit disclosure of Levesque to portions of the device thereof that could hypothetically be deformed, as described, by a user.
Regarding claim 3, Levesque teaches: wherein the state of the inputting operation comprises the part of the housing being stretched or being squeezed (paragraph [0033]; deformation sensor 134 detects a user’s input of bending, stretching, squeezing, etc., a portion of computing device 101).
Regarding claim 8, the combination of Levesque, Furst, and Draxelmayr teaches: wherein: the at least one comparator comprises at least one first comparator or at least one second comparator (Draxelmayr; FIG. 2A; paragraphs [0022], [0023]; ADC 204a includes a [first] comparator 208);
for each of the at least one first comparator, an output signal of said first comparator is active in response to the second signal sent into said first comparator being larger than a reference for said first comparator (Draxelmayr; FIG. 2A; paragraphs [0022], [0023]; ADC 204a includes a comparator 208 that compares a received analog voltage VFB with a reference voltage VREF to indicate whether the received voltage VFB is greater than the reference voltage VREF.  The comparator signal SC is “1” [active] when VFB > VREF and “0” [inactive] when VREF > VFB); and
for each of the at least one second comparator, an output signal of said second comparator is active in response to the second signal sent into said second comparator being smaller than a reference for said second comparator (This recitation is recited in the alternative and is therefore an optional element of this claim.  Accordingly, the prior art does not need to teach this element for this claim to be rejected in view of the prior art).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Levesque, Furst, and Draxelmayr to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 9, the combination of Levesque, Furst, and Draxelmayr teaches: wherein the digital signal comprises the output signal of each of the at least one first comparator or the output signal of each of the at least one second comparator (Draxelmayr; FIG. 2A; paragraphs [0022] – [0024]; the digital signal output by ADC 204a corresponds to comparator [output] signal SC).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Levesque, Furst, and Draxelmayr to yield predictable results for at least the reasons set forth above with regard to claim 1.

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Levesque in view of Furst in view of Draxelmayr, as applied to claim 1 above, in further view of Xu et al. (U.S. Pub. 2017/0010130).
Regarding claim 4, Levesque teaches: wherein the at least one sensor comprises a strain gauge (paragraph [0033]; deformation sensor 134 may comprise a strain gauge).
neither Levesque nor Furst nor Draxelmayr explicitly disclose: wherein the at least one sensor comprises a strain gauge and a first resistor that are connected in series, and the first signal is a voltage at a common node between the strain gauge and the first resistor.
However, in a related field of endeavor, Xu discloses an apparatus that is utilized for detecting strain changes when stretched / strained / deformed (Abstract; paragraphs [0056], [0060])
With regard to claim 4, Xu teaches: wherein the at least one sensor comprises a strain gauge and a first resistor that are connected in series, and the first signal is a voltage at a common node between the strain gauge and the first resistor (FIG. 6; Abstract; paragraph [0063]; dielectric elastomer DE 160 detects strain and is therefore interpreted as a type of strain gauge.  DE 160 and sensing resistor R are connected in series.  An input signal [first signal] to an amplifier [buffer] is connected to a common node between DE 160 and sensing resistor R).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Levesque, Furst, Draxelmayr, and Xu to yield predictable results.  Specifically, the teachings of an electronic device having a strain gauge that detects a user’s deformation input, transmits a deformation signal to hardware including an amplifier circuit that outputs an amplified signal to an ADC which then outputs a digital signal to a processor for interpreting the user’s deformation input, as taught by the combination of Levesque, Furst, and Draxelmayr, are known.  Additionally, the teachings of an electronic device that detects deformation / strain using a strain gauge connected in series with a resistor where an input to an amplifier is connected at a common node between the strain gauge and the resistor, as taught by Xu, are known as well.  The combination of the known teachings of Levesque, Furst, Draxelmayr, and Xu would yield the predictable results of an electronic device having a strain gauge that detects a user’s deformation input, transmits a deformation signal to hardware including an amplifier circuit that outputs an amplified signal to an ADC which then outputs a digital signal to a processor for interpreting the user’s deformation input, where the strain gauge is connected in series with a resistor where an input to an amplifier circuit is connected at a common node between the strain gauge and the resistor.  In other words, it would have been obvious to include the specific sensor and amplifier input configuration, as disclosed by Xu, in place of the generic sensor and amplifier of the combination of Levesque, Furst, and Draxelmayr.  Such a modification of the combination of Levesque, Furst, and Draxelmayr merely fills in the gaps of the disclosures thereof relative to the particular configuration of the strain gauge relative to the amplifier with a known configuration disclosed by Xu.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Levesque, Furst, Draxelmayr, and Xu to yield the aforementioned predictable results.
  
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Levesque in view of Furst in view of Draxelmayr, as applied to claim 1 above, as evidenced by Turcott et al. (U.S. Pub. 2018/0301140).
Regarding claim 5, neither Levesque nor Furst nor Draxelmayr explicitly disclose: wherein the high-pass filter comprises a second resistor and a first capacitor that are connected in series.
However, it was well-known and conventional in the art before Applicant’s effective filing date for a high-pass filter to have a resistor and capacitor connected in series.  For evidence, please see paragraph [0538] of Turcott.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Levesque, Furst, Draxelmayr, and Turcott to yield predictable results.  Specifically, it would have been obvious to include the well-known and conventional high-pass filter circuitry arrangement disclosed in Turcott in place of the generic high-pass filter of the combination of Levesque, Furst, and Draxelmayr.  Such a combination merely fills in the gaps of the combination of Levesque, Furst, and Draxelmayr using well-known and conventional teachings.

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Levesque in view of Furst in view of Draxelmayr, as applied to claim 8 above, in further view of Tutel (U.S. Pub. 2012/0126761).
Regarding claim 17, neither Levesque nor Furst nor Draxelmayr explicitly disclose: wherein: a quantity of the at least one first comparator is more than one, and the reference for the at least one first comparator are different, or a quantity of the at least one second comparator is more than one, and the references for the at least one second comparator are different.
However, Tutel discloses: wherein: a quantity of the at least one first comparator is more than one, and the reference for the at least one first comparator are different (FIG. 9; paragraph [0088]; an ADC 906 may include a plurality of comparators having different reference voltages), or a quantity of the at least one second comparator is more than one, and the references for the at least one second comparator are different (This recitation is recited in the alternative and is therefore an optional element of this claim.  Accordingly, the prior art does not need to teach this element for this claim to be rejected in view of the prior art).
Additionally, it was well-known and conventional in the art before Applicant’s effective filing date for different levels of user inputs to electronic devices to be differentiated based on amount of pressure or force.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Levesque, Furst, Draxelmayr, and Tutel to yield predictable results.  Specifically, the teachings of an electronic device having a deformation sensor that detects a user’s deformation input and transmits a deformation signal to hardware including an amplifier circuit that outputs an amplified signal to an ADC that includes a comparator and outputs a digital signal to a processor for interpreting the user’s deformation input, as taught by the combination of Levesque, Furst, and Draxelmayr are known.  Additionally, the teachings of an ADC that includes a plurality of comparators having different reference voltages, as taught by Tutel, are known as well.  Moreover, the teachings of differentiating different levels of user inputs to an electronic device based on detected amounts of pressure of force are well-known and conventional.  The combination of the known teachings of Levesque, Furst, Draxelmayr, Tutel, and well-known teachings in the art would yield the predictable results an electronic device having a deformation sensor that detects a user’s deformation input and transmits a deformation signal to hardware including an amplifier circuit that outputs an amplified signal to an ADC that includes a plurality of comparators, with reference voltages at different levels corresponding to different levels of user applied inputs, and outputs a digital signal to a processor for interpreting the user’s deformation input.  In other words, it would have been obvious to include an ADC with plurality of comparators having different reference voltages, as taught by Tutel, to differentiate different levels of user-applied force/pressure inputs in place of the single comparator of the combination of Levesque, Furst, and Draxelmayr.  Such a modification of the combination of Levesque, Furst, and Draxelmayr merely allows the device of Levesque to detect different levels of deformation using the multiple comparators of Tutel.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Levesque, Furst, Draxelmayr, and Tutel to yield the aforementioned predictable results.
 
9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Levesque in view of Furst in view of Draxelmayr, as applied to claim 1 above, as evidenced by Yadzi et al. (U.S. Pub. 2017/0115676).
Regarding claim 19, neither Levesque nor Furst nor Draxelmayr explicitly disclose: wherein the difference is not amplified in response to the difference being smaller than an offset of a first one of the multiple stages.
However, it was well-known and conventional in the art before Applicant’s effective filing date for an amplifier to include an input offset voltage due to manufacturing imperfections such that input signals less than the input offset voltage are not amplified.  For evidence, please see paragraph [0065] of Yazdi.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Levesque, Furst, Draxelmayr, and Yazdi to yield predictable results.  Specifically, it would have been obvious to include the well-known and conventional input offset voltage disclosed in Yazdi with regard to an amplifier in place of the generic amplifier of the combination of Levesque, Furst, and Draxelmayr.  Such a combination merely fills in the gaps of the combination of Levesque, Furst, and Draxelmayr using well-known and conventional teachings which results in input voltages below the input offset voltage not being amplified.

Allowable Subject Matter
10.	Claims 6 – 7, 10 – 16, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626